Citation Nr: 1141964	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to the Veteran's service-connected residuals of fracture of the ninth left rib.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected residuals of fracture of the ninth left rib.  

3.  Entitlement to a rating in excess of 10 percent for residuals of fracture of the ninth left rib.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  He thereafter served with the Army National Guard and had periods of Active Duty for Training (ACDUTRA), including from February 7, 1992 to February 23, 1992 and from June 22, 1997 to July 6, 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision by the Department of Veterans Affairs (VA) San Juan Regional Office (RO). 

This case has been before the Board twice before.  In a December 2006 decision, the Board denied each of the Veteran's claims listed above.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a February 2009 Memorandum Decision, the Court set aside the Board's December 2006 decision and remanded the case for further action.  In October 2009, the Board remanded the case for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  For reasons explained in greater detail below, the Board does not find substantial compliance with its remand instructions and determines that two of the Veteran's claims must be remanded.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  The increased rating claim, however, may move forward without prejudice to the Veteran.  

The issues of entitlement to service connection for a low back disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's residuals of his ninth left rib fracture are pain and tenderness to the touch.  

2.  There is no evidence that the Veteran's residuals of a ninth left rib fracture involves two or more ribs.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a fracture of the left ninth rib have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71a, Diagnostic Codes 5003, 5021, 5297 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2003 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, in February 2010 (following the Board's October 2009 remand) the Veteran was sent additional notice that provided the specific Diagnostic Code under which the Veteran's service-connected rib disability has been evaluated and the criteria necessary to qualify for a higher rating.  His claim was subsequently readjudicated.  Accordingly, the Board finds the duty to notify satisfied.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  Records from the Social Security Administration have also been obtained.  The Veteran was afforded a VA compensation and pension examination germane the claim being decided herein.  

As noted above, this case has been the subject of both a Court and Board remand.  In its February 2009 Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons and bases for its decision, as it relied upon an unsigned September 2004 VA examination in making its decision.  The Court noted that VA's Adjudication Procedure Manual mandates that examination reports are to be returned as insufficient if they are unsigned.  As the Board relied on this unsigned report in making its decision, the Court found that the Board's decision must be set aside.  Because of this decision, the Board remanded the case in October 2009.  In that remand, the Board asked the RO/Appeals Management Center (AMC) to obtain any pertinent treatment records and to have the Veteran undergo a new examination.  

In reviewing the claims file, the Board notes that additional treatment records were obtained and associated with the claims folder.  Further, the Veteran underwent a new VA examination in April 2010, and the examiner signed this report.  Though the Board is remanding the Veteran's service connection claims for further development, there has never been any problem raised with the Veteran's March 2006 VA examination for his rib disability.  

Accordingly, with respect to the issue that the Board is deciding here, the Board finds that it may proceed with a decision on this issue only without prejudicing the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the history of the Veteran's claim is instructive.  The Veteran injured his rib in February 1992 when he fell during a period of active duty for training (ACDUTRA).  He first sought service connection for this injury in March 1997.  Though his claim was initially denied, service connection for the Veteran's residuals of fracture of the ninth left rib was granted at a noncompensable rate in a January 2002 rating decision.  The Veteran sought an increased rating for his rib disability in August 2002; the RO increased his rating to 10 percent in an October 2002 rating decision.  

The Veteran filed the claim at issue here in January 2003.  The RO denied his claim in a March 2003 rating decision.  The Veteran filed a timely Notice of Disagreement.  The RO issued a Statement of the Case in October 2003, and then issued a Supplemental Statement of the Case in December 2003.  The Veteran filed a timely Substantive Appeal.  The Veteran subsequently underwent a VA examination with regard to his rib disability in March 2006, and the RO issued a Supplemental Statement of the Case.  The Board issued a decision denying the Veteran's claims in December 2006.  The Veteran then moved the Board to reconsider its decision; in March 2007, the Board denied his motion for reconsideration.

The Veteran thereafter appealed to the Court.  In February 2009, the Court issued a Memorandum Decision that set aside the Board's December 2006 decision and remanded the case to the Board.  In that Decision, the Court found that the Board relied on an unsigned September 2004 VA examination in making its determinations, in violation of the VA Adjudication Procedure Manual.  Significantly, no problems have been identified by the Court or the Board with respect to the Veteran's March 2006 VA rib examination.  

Residuals of a rib fracture is not a disease or disability listed in VA's rating schedule.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies are to be avoided, as are the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor are ratings assigned to organic diseases and injuries to be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Thus, the Veteran's rib disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5021.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5003 refers to degenerative arthritis, while Diagnostic Code 5021 covers myositis.  A note provides that Diagnostic Codes 5013 through 5024 are to be rated on limitation of motion of affected parts as degenerative arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion and with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent evaluation is assigned (the definition of major and minor joints is set out in 38 C.F.R. § 4.45).  38 C.F.R. § 4.71, DC 5003.  Further, pursuant to Note 2 under Diagnostic Code 5003, the 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran seeks an increased rating for his residuals of a ninth left rib fracture.  For the reasons that follow, his claim shall be denied.

As detailed above, the Veteran fractured his ninth left rib during a period of ACDUTRA in February 1992.  Since that time, he has complained of pain as a result of this injury.  VA records from January 2002 include complaints of thoracic rib fracture and pain.  A November 2003 statement from Manuel Martinez, MD indicates the Veteran suffered from post traumatic costochondritis due to a rib cage trauma and left ninth rib fracture.  A November 2003 letter from Dennis Suarez, MD further stated that the Veteran had persistent pain in his left anterior chest wall due to his rib fracture.  

A VA examination in October 2002 recorded complaints of moderate to severe left rib cage pain on the anterior and lateral aspect with a pressure sensation.  X-rays in January 2002 showed a malunion and a nonunion of the left thoracic ninth rib fracture.  There was no loose motion.  There was moderate tenderness to palpation on the left ninth rib.  There was moderate painful motion.  The diagnosis was residuals contusion of the left lateral rib cage with a left ninth rib fracture.

The Veteran again underwent a VA examination in March 2006.  He complained of suffering from pain in his left lateral rib cage near his ninth rib.  He complained of frequent flare-ups with movement.  Upon examination, the examiner noted that X-rays revealed a fractured bone deformity on the Veteran's ninth left rib.  This deformity did not result in abnormal motion, angulation, loose motion, loss of a bone or part of a bone, malunion, nonunion, or signs of an active infection.  The disability presented no limitation on standing or walking.  

Given this evidence, the Board finds that the criteria for an increased, 20 percent rating have not been met.  Again, the Schedule for Rating Disabilities does not include a specific diagnostic code for evaluating disability due to fractured ribs.  The RO rated the veteran's residuals of fracture of the left ninth rib as analogous to myositis which is rated as degenerative arthritis.  Degenerative arthritis is rated based on limitation of motion, or if there is no limitation of motion, on the number joints involved based on X-ray evidence. 38 C.F.R. § 4.71a, Diagnostic Code 5003-5021.  As the rib is not a joint and therefore not moveable, the RO apparently rated it based on the number of ribs involved.  Thus, a higher rating than 10 percent would require involvement of two or more joints - or in this instance - ribs.  Here, however, both X-rays and private and VA treatment records all show the involvement of only one rib.  Accordingly, an increased rating under this Diagnostic Code is not warranted.  

As the disability at issue involves the ribs and analogous ratings are based not only on a closely related disease (such as myositis) but on anatomical localization and symptomatology, the Board shall consider whether application of the diagnostic code for rating removal of ribs would be more appropriate.  

A disability due to removal of ribs is rated based on the number of ribs involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5297, removal of one rib or resection of two or more ribs without regeneration is assigned a 10 percent rating.  Removal of two ribs is assigned a 20 percent rating; removal of three or four ribs is assigned a 30 percent rating.  A 40 percent rating is assigned with the removal of five or six ribs, and the highest 50 percent rating is assigned with the removal of more than six ribs.  Here, as the evidence indicates that the Veteran fractured only one rib, a 20 percent rating is not warranted.  

The Board is mindful of the DeLuca provisions and their relation to pain; in this case, however, the applicable Diagnostic Code provides a 10 percent rating specifically because of the Veteran's pain in his rib.  Further, as the Veteran's disability has remained consistent over the appeals period, staged ratings are not applicable here.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The assembled evidence shows that the Veteran suffers from residuals of a fracture of his ninth left rib, notably pain and tenderness to touch.  Pain and tenderness are contemplated under the applicable rating criteria for myositis and arthritis.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's residuals of his ninth left rib fracture are pain and tenderness to the touch, and that there is no evidence that the Veteran's residuals of a ninth left rib fracture involves two or more ribs.  The Board thus concludes that the criteria for a rating in excess of 10 percent for residuals of a fracture of the left ninth rib have not been met.  38 U.S.C.A. §§ 1110, 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71a, Diagnostic Codes 5003, 5021, 5297.


ORDER

An increased rating for residuals of fracture of the ninth left rib is denied.  


REMAND

Following the Court's February 2009 Memorandum Decision, the Board remanded the Veteran's claim in order that either his previous VA examination could be signed or that he could undergo a new VA examination.  The Veteran underwent a new VA examination in April 2010.  That report, though signed, is inadequate for two reasons.  First, the report does not fit onto the printed pages; entire words and phrases are missing from the right side of the report.  Second, in his etiology opinion, the examiner stated that it was at least as likely as not that the Veteran's chronic back strain is related to an incident that occurred during a period of ACDUTRA, yet his provided explanation appears to demonstrate the opposite.  These two shortcomings render the examination inadequate.  This claim must be remanded in order that these problems are fixed/reconciled.

Further, with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that numerous VA treatment records reflect that the Veteran was suffering from depression that was exacerbated by his severe physical condition and limitations.  If the results of the VA examination establish that the Veteran's low back disorder is related to a period of ACDUTRA, then service connection for his psychiatric disorder on a secondary basis may be warranted.  These issues are thus inextricably intertwined, and this issue must be remanded as well.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a new copy of the Veteran's April 2010 VA examination report that fits the entire content of the report on the pages printed.  This complete examination report should be associated with the claims folder. 

2.  The Veteran's claims file should then be returned to the examiner who conducted the April 2010 examination (or, if not available, any other qualified examiner) for an addendum.  The examiner is specifically asked to clarify his opinion regarding the etiology of the Veteran's low back strain; specifically, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that his current low back strain or any other low back disability is related to his June 1997 injury during a period of ACDUTRA.  

In the course of drafting the addendum, the examiner should reference both the Veteran's service treatment records as well as the subsequent medical evidence that has been submitted.  If the examiner determines that providing an opinion requires a reexamination of the Veteran, then that reexamination should be scheduled and provided.  

The examiner should provide a complete rationale for any opinion advanced.  If the examiner determines that -with respect to any opinion - it cannot be provided without resorting to mere speculation, then the examiner must provide a detailed reason why this is the case.  The examiner should further state what facts or information are missing that prevent forming an opinion without resorting to mere speculation.

3.  If (and only if) the examiner determines that the Veteran's low back disorder is related to his June 1997 injury or is otherwise related to his military service, then the RO should arranged for the Veteran to undergo a VA mental disorders examination before an examiner with the appropriate expertise.  The claims file should be made available for review, and the examination report should reflect that such review occurred.

After reviewing the claims file and examining the Veteran, the examiner is asked to identify from what mental disorder the Veteran currently suffers.  The examiner should also state whether any identified mental disorder is secondary to the Veteran's low back disorder, i.e., whether the Veteran's mental disorder is either proximately due to or the result of his low back disorder, or has there been an increase (aggravation) in his mental disorder that is proximately due to or the result of his low back disorder.

Once again, the examiner should provide a complete rationale for any opinion advanced.  If the examiner determines that -with respect to any opinion - it cannot be provided without resorting to mere speculation, then the examiner must provide a detailed reason why this is the case.  The examiner should further state what facts or information are missing that prevent forming an opinion without resorting to mere speculation.  

4.  The RO should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

5.  The RO should then readjudicate each of the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


